Citation Nr: 0117073	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  94-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable (original) evaluation for a 
skin disorder of the face.

2.  Entitlement to a compensable (original) evaluation for 
coccydynia.

3.  Entitlement to a compensable (original) evaluation for 
right lateral epicondylitis.

4.  Entitlement to service connection for dental trauma, to 
include for purposes of outpatient dental treatment.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a skin disorder 
involving the fingernails.

7.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for hepatitis.

10.  Entitlement to service connection for undiagnosed 
illnesses, to include multiple joint pains, chronic fatigue, 
episodes of blurred vision, and memory loss.

11.  Entitlement to service connection for a cervical spine 
disorder.

12.  Entitlement to service connection for a bilateral foot 
disorder.

13.  Entitlement to service connection for fistula, ano, post 
operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
January 1968, and from January 1991 to February 1992.  The 
latter period of active duty included service in the Persian 
Gulf in support of Operation Desert Storm/Shield from March 
1991 to June 1991.  The record also shows that the appellant 
served as a member of the United States Army Reserves from 
1968 to 1992.
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for a cervical 
spine disorder is the subject of the Board's decision on 
appeal; the other appealed issues listed above will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The original records in the appellant's four-volumes 
claims file are presumed lost and are unavailable for 
purposes of the adjudication of this claim.

2.  In March 1999, a VA neurologist reviewed the evidence in 
the file and opined that the appellant's cervical spine 
deteriorated or increased during service secondary to a fall 
down a stairwell in March 1991.


CONCLUSION OF LAW

A cervical spine disorder was aggravated in service.  
38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.102, 
3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2000).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Each disabling condition shown by the 
service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

With respect to aggravation, the law and regulations provide 
that a pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2000).

The appellant's four-volumes claims file was misplaced at the 
VA Medical Center in Washington, DC, after the Board sent the 
file to that medical facility to obtain a medical expert 
opinion in October 1998.  The claims file has since been re-
built, to the extent possible, by the RO.  Unfortunately, 
however, many of the original records in the file, to include 
his service medical records, could not be reconstructed and 
therefore, are presumed lost and unavailable.  In light of 
these circumstances, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The appellant does not dispute entering his Persian Gulf War-
era active service with a pre-existing disorder of the 
cervical spine (he underwent cervical diskectomy in May 
1990), but claims that he aggravated his condition in a fall 
down a stairwell in March 1991 while on active duty in the 
Persian Gulf.  The available service medical records verify 
that he injured his neck in this manner.  These records also 
show that he was medically evacuated from the Persian Gulf in 
June 1991 and placed on a permanent profile upon his return 
to the United States for a cervical disc syndrome.  In March 
1999, the Board obtained a medical expert opinion from the 
Veterans Health Administration (VHA) pursuant to its 
authority under 38 C.F.R. § 20.901:  A VA neurologist 
discussed the appellant's medical history with regard to the 
May 1990 surgery and the March 1991 injury in service, and 
based thereon, offered the following opinion:

Based on this review of his records, my 
opinion is that the patient had a pre-
existing condition at the time that he 
entered the service and that the pre-
existing problems related to his cervical 
spine deteriorated or increased during 
service.  This deterioration was related 
temporally to the fall during service.  I 
cannot conclude that the deterioration 
was unrelated to his experience during 
service or that it is due to an entirely 
new condition.

The Board obtained a second VHA medical expert opinion in 
February 2001, but this opinion is deemed inadequate for 
purposes of this claim and will not be further discussed or 
considered because, unlike the former opinion cited above, it 
failed to specifically respond to the Board's inquiry, i.e., 
whether his pre-existing cervical spine underwent a chronic 
worsening or increase in disability during service.

The Board observes that the appellant's service medical 
records that are available do not specifically document that 
there was any worsening of his cervical spine disorder as a 
result of the March 1991 stairwell fall.  However, in 
consideration of the evidence of record, specifically the 
reports which document that he was medically evacuated to 
Germany in June 1991 due to a "cervical disc syndrome" and 
later placed on a permanent profile due to this condition, 
read together with the VHA medical expert opinion of March 
1999, which clearly reflects the VA neurologist's opinion 
that the appellant's cervical spine was aggravated in service 
secondary to the March 1991 fall, the Board concludes that 
service connection for this disorder is warranted on the 
basis of in-service aggravation.  38 C.F.R. § 3.102 (2000).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to the law governing 
the duty to notify and the duty to assist enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103) (hereinafter, "the VCAA"), no 
undue prejudice to the appellant is evident by a disposition 
by the Board herein, as the grant of his claim seeking 
entitlement to service connection for the cervical spine 
disorder constitutes a complete grant of the benefits sought 
on appeal regarding this particular claim.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim for 
service connection is granted, further appellate-level review 
is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).


ORDER

Service connection for a cervical spine disorder is granted.



REMAND

With the exception of the issue of service connection for the 
cervical spine disorder addressed above in the Board's 
decision, the other issues listed on the title page require 
further development in light of a change in the law.  As 
noted above, the VCAA was enacted in November 2000 and this 
law eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to the duty to notify 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law or regulation changes after a claim has 
been filed, but before administrative or judicial appeal 
process has concluded, the version most favorable to claimant 
should apply).  As a number of the appealed claims were 
specifically denied by the RO as not well grounded (dental 
trauma, sinus condition, skin disorder of fingernails, 
hepatitis, and ano fistula) and as further evidentiary 
development is required for others, for example, the claim of 
service connection for PTSD, the Board finds that these 
claims are entitled to readjudication on the merits at the 
RO-level.  See Luyster v. Gober, 14 Vet. App. 186 (2000) (per 
curiam order) (holding that VCAA is applicable to claims 
denied as not well grounded) and Holliday v. Principi, 14 
Vet. App. 280 (2001) (holding, inter alia, that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demand 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (in this case, the RO)) (motion 
for en banc review denied, May 24, 2001).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, additional evidentiary development is in order.  
Although the record reflects that he was a member of the Army 
Reserves for many years, the evidence before the Board does 
not disclose periods of inactive duty for training (IDT), 
active duty for training (ADT), active for special work, etc.  
Verification of the appellant's qualifying period(s) of ADT 
as a member of the Reserves is important because it may 
establish a basis of entitlement to service connection for 
one or more of the claimed disabilities.  Applicable law and 
regulations provide that full-time duty in the Armed Forces 
performed by Reserves for training purposes is qualifying 
service for VA disability compensation benefits; this 
includes any period of ADT in which the individual concerned 
was disabled from disease or injury incurred or aggravated 
(or, in the case of IDT, for any injury incurred or 
aggravated) in line of duty.  Accordingly, the RO should take 
action to verify the appellant's periods of ADT/IDT service 
in the Army Reserves, and obtain any additional service 
records that might be available from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, or other 
potential custodians of his service records.

Pursuant to the newly enacted VCAA, requisition and 
consideration of all available VA medical records as well as 
any records from the NPRC or other indicated Federal 
department or agency that might be relevant to an issue on 
appeal is necessary for the adjudication of the appellant's 
claims for disability compensation benefits.

Upon completion of the above-cited development, the RO should 
schedule the appellant for a medical examination(s) to 
address the nature and etiology of the disorders claimed as 
service connected based on a complete review of the evidence 
in the claims file.  In the Board's view, the appellate 
record does not at this time contain sufficient medical 
evidence to decide these claims.  38 U.S.C.A. § 5103A(d)(1) 
and (2), as amended by VCAA.  If the appellant fails, without 
good cause, to report for an examination, his claim should be 
adjudicated based on the evidence of record.  38 C.F.R. 
§ 3.655(a), (b).

Further, the Board notes that the regulation governing the 
award of service connection for PTSD, 38 C.F.R. § 3.304(f), 
was amended in June 1999.  See 64 Fed. Reg. 32807 (June 18, 
1999).  The new version of the regulation is effective from 
March 7, 1997, and hence, as this claim remains pending on 
appeal, the revised version must be considered.  Of 
significance here is the change to section 3.304(f) which 
eliminated the requirement for a "clear diagnosis" of PTSD 
and replaced it with the criteria that an award of service 
connection depended on whether there was medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), which the Board observes is a reference to a 
diagnosis made on the criteria set forth in the DSM-IV.  As 
additional evidentiary development will be required, to 
include stressor-verification development, as set forth 
below, the Board believes that the RO should have the 
appellant examined by VA in order to determine whether he has 
a DSM-IV diagnosis of PTSD based on his reported stressors 
and a complete review of all the evidence in the claims file.

The Board notes that precedent holdings of the United States 
Court of Appeals for Veterans Claims (the Court) provide 
additional guidance for the adjudication of claims for 
service connection for PTSD, particularly, with respect to 
non-combat stressors, at issue in this case.  See e.g. Patton 
v. West, 12 Vet. App. 272 (1999) (verification of non-combat 
stressors); Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(sufficiency of information to verify stressors); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).

In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on non-combat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any individual awards or decorations for valor, 
combat experience or combat injuries, nor are there official 
military documents verifying that he had a combat 
occupational specialty such as rifleman, mortarman, etc., to 
establish that he engaged in combat with the enemy.  Where a 
veteran-claimant did not serve in combat or the stressor is 
not related to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  West (Carelton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor, 
and special development procedures are required pursuant to 
the M21-1.  38 C.F.R. § 3.304(d), (f); VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Section 5.14(c) (Feb. 20, 
1996).

Although the appellant has provided stressor accounts from 
his Persian Gulf War service, some of which are combat-
related while others are non-combat based, in light of the 
Court's precedent holdings cited above, the Board finds it 
necessary to address the matter of whether there is 
sufficient corroboration of the appellant's stressors upon 
completion of the special development procedures under M21-1, 
Part III, Sec. 5.14(c) for non-combat stressors, and upon 
completion thereof, further medical development to determine 
whether any "behavioral changes" that occurred at or close 
in time to the alleged stressor incidents could possibly 
indicate the occurrence of one or more of the alleged in-
service stressors, as described in detail in the M21-1.  With 
respect to the issue of stressor-verification, it is noted 
that in Suozzi, the Court expressly held that a veteran need 
not prove "every detail" of an alleged stressor.  Id. at 
311.  In addition, in Moreau, the Court stated that credible 
supporting evidence of a stressor may be obtained from 
service records or "other sources."  Id. at 395.

Finally, the Board finds that additional development 
regarding the increased rating claims for the service-
connected disabilities in question (Issues #1-3) is required, 
as the available records show that his disabilities were 
evaluated a number of years ago (1997).  In light of the 
changes in the law enacted by the VCAA, the Board does not 
have sufficient medical evidence upon which to decide these 
claims.  In this regard, VA's statutory obligation to accord 
the appellant the duty to assist under 38 U.S.C.A. § 5107 
entitled him to a thorough and up-to-date examination for 
each disability he is seeking an increased rating.  See 
38 C.F.R. § 3.326 (2000) and Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where record does not adequately reveal the 
current state of the claimant's disability, fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses 
level of impairment of disability since previous 
examination).

Moreover, as the appeal arises from the grant of original 
ratings for the disabilities in question by rating decision 
in March 1993, the RO on remand must analyze these claims as 
"staged ratings."  See Fenderson v. West, 12 Vet. App. 119 
(1999) (an appeal arising from the assignment of an initial 
or original disability rating upon the award of service 
connection may, consistent with the facts found, be higher or 
lower for segments of time under review, i.e., the original 
rating may be "staged").

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  The RO should seek official 
corroboration of the status (i.e., all 
periods of ADT and IDT) and duration of 
the appellant's military service in the 
Army Reserves from 1968 to 1992.  The 
actual duration of each and every period 
of ADT and IDT should be specifically 
identified and verified by official 
documents.  In connection with this 
inquiry, the RO should request complete, 
legible copies of any and all personnel 
and additional medical records which 
pertain to the appellant's service in the 
Army Reserves.  All attempts to secure 
these records should be undertaken, to 
include referrals to all potential 
custodians of his service records.  In 
addition, the appellant should be asked 
to provide any additional service records 
or other official documents pertaining to 
his ADT/IDT status for his years of 
service in the Army Reserves, to include 
travel authorization papers, drill 
orders, pay statements, etc.  All records 
received in response to the above 
inquiries should be associated with the 
claims folder.

3.  In addition, the RO should send an 
inquiry to the NPRC in St. Louis, 
Missouri, for the purpose of requesting 
copies of any additional service records 
(administrative and medical) that may be 
available pertaining to the appellant's 
active duty military service in the Army 
between October 1965 and January 1968 and 
from January 1991 to February 1992, and 
specifically, any and all records 
associated with his Official Military 
Personnel File (OMPF), to include his DD 
Form 214s and any available 
certificates/citations corresponding to 
combat-service awards.  All attempts to 
secure these records should be 
undertaken, to include referrals to all 
potential custodians of his service 
records in the event NPRC is unable to 
locate these records.  In addition, the 
NPRC should be requested to proceed with 
all reasonable alternative-source 
searches which may be indicated by this 
request.  Further, the RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by this inquiry, if 
appropriate.  Efforts to obtain these 
records should be documented and any 
records received in response to this 
request should be associated with the 
claims folder.

4.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

5.  In addition, the RO should contact 
the appellant and inform him that may 
submit any other corroborating evidence 
he may have pertaining to alleged 
stressors experienced during service, 
both combat and non-combat related.  The 
appellant should be advised that a 
meaningful research of his stressors will 
require him to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  

6.  The RO also should request 
verification of the appellant's reported 
stressors with the U. S. Armed Services 
Center for Research of Unit Records 
(CRUR).  The CRUR should attempt to 
verify any detailed stressor information 
provided by the appellant.  All 
documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

7.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, and 
if so, what was the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

8.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder must 
be made available to the examiner for 
review.  The examiner should determine 
the true diagnoses of any currently 
manifested psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  
A complete rationale for all opinions 
expressed must be provided.  

9.  In addition, the RO should schedule 
the appellant for appropriate VA 
examinations for the purpose of 
addressing the nature and etiology of the 
Persian Gulf War undiagnosed disabilities 
for which service connection is being 
sought.  The RO should forward the entire 
claims file along with a copy of 
38 C.F.R. § 3.317 (2000) to the examining 
physicians, in order to ascertain whether 
the appellant's symptoms (multiple joint 
pains, chronic fatigue, episodes of 
blurred vision and memory loss) are part 
of separate disease entities, or whether 
there exist medical relationship between 
the claimed symptoms and the appellant's 
service in the Persian Gulf.  After the 
examiner has reviewed the claims file and 
pertinent regulations, the examiners 
should provide a specific opinion as to 
whether the appellant has objective 
indications of chronic disability 
resulting from an undiagnosed illness 
related to his Persian Gulf War service 
or whether he has separate and precise 
illnesses unrelated to his military 
service in the Persian Gulf.  The 
physicians should further indicate 
whether it is at least as likely as not 
that the appellant's claimed pulmonary 
disorder, stiffness in legs/back, 
fatigue, blackout spells and skin 
disorder are etiologically related to any 
complaints, treatment or diagnosis 
reflected in his service medical records.  
The examiners should include a discussion 
of the pertinent medical history, 
including the approximate date of onset 
of each particular disorder.  The 
examiners should also discuss any other 
affirmative evidence that would indicate 
that the appellant is not suffering from 
an undiagnosed illness.

If additional examinations are necessary 
to properly respond to the specific 
opinions requested, such examinations 
should be promptly scheduled and 
conducted, and the RO must ensure that 
any reports generated therefrom are 
associated with the claims folder.  All 
medical opinions must be based on a 
thorough and careful review of all the 
evidence contained in the claims folder.

10.  The RO should also schedule the 
appellant for appropriate VA compensation 
examinations for the purpose of 
addressing the nature and etiology of the 
other disorders for which service 
connection is being sought (dental 
trauma, sinus disorder, skin disorder of 
the fingernails, headaches, hepatitis, 
bilateral foot disorder and ano fistula).  
The claims folder must be made available 
to the examiner for review.  All 
necessary tests and studies should be 
conducted, and in conjunction with a 
thorough review of the evidence in the 
claims folder, and with the clinical 
findings noted on examination, the 
examining VA physician(s) should 
determine whether the appellant has one 
or more of the disorders claimed as 
service connected, and if so, render 
opinions addressing whether it is at 
least as likely as not that any current 
disability for the disorders claimed was 
incurred/aggravated during (1) during one 
or both of the appellant's periods of 
active duty in the Army between 1965-68 
and 1991-92 or (2), for any disease or 
injury, during one or more of his periods 
of verified ADT during his Army Reserves 
service (for all such verified periods of 
service between 1968 and 1992), or for 
any injury resulting in a current 
disability for one or more of the claimed 
disorders incurred or aggravated during 
any period of IDT for the same time 
period.  If the onset of any diagnosed 
disability is determined to have 
preexisted service, the examining 
physician(s) should express an opinion as 
to whether it is at least as likely as 
not that the particular disorder 
increased in severity during service 
beyond it's natural progress or as due to 
the inherent nature of the disease.  In 
this regard, it is specifically requested 
that the examination address whether the 
appellant's bilateral foot disorder was 
aggravated during his Persian Gulf War-
era active duty service.  The 
physician(s) should also discuss any 
other affirmative evidence that would 
indicate that the appellant is not 
suffering from one or more of these 
disorders.  A detailed rationale for all 
diagnoses and opinions reached should be 
provided.  

11.  In addition, the RO should schedule 
the appellant for appropriate VA 
examinations to determine the nature and 
extent of impairment caused by his 
service-connected disabilities at issue 
on appeal (Issues 1-3 as listed on the 
title page of this REMAND).  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of these disabilities should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  Examining physicians should 
be specifically requested to proffer 
opinions as to the specific extent and 
severity of each disability evaluated, to 
include a complete and detailed 
discussion of all functional limitations 
associated with each condition.


12.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claims and required by the 
VCAA are completed.

13.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
that remain in appellate status before 
the Board (all issues listed on the title 
page except for the claim of service 
connection for a cervical spine disorder, 
which was granted by the Board in this 
decision).  In this regard, the RO should 
address these claims on the merits with 
consideration given to all of the 
evidence of record and after ensuring 
that all duty-to-notify and duty-to-
assist provisions have been fulfilled.  
The undiagnosed illness claims must be 
readjudicated with consideration of the 
criteria set forth under 38 C.F.R. 
§ 3.317, and the claim of service 
connection for PTSD must be considered 
under the revised version of 38 C.F.R. 
§ 3.304(f).  Additionally, the RO must 
readjudicate the increased rating claims 
as "staged ratings" under the guidance 
set forth in Fenderson, supra.  Moreover, 
as this is a "lost-records case," the 
RO must consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The RO should 
then allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 



